IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No.09-820V
                                        Filed: October 21, 2014
                                         (Not to be published)

****************************
JOHN LIBBY and KARLA STONE                *
as parents and natural guardians          *
of a minor S.L.,                          *     Interim Attorneys’ Fees & Costs;
                                          *     Expert Fees
       Petitioners,                       *
                                          *
       v.                                 *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                     Respondent.          *
****************************
Ronald Homer, Esq,. Conway, Homer & Chin-Caplan, P.C., Boston, MA for petitioners.
Traci Patton, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

           DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS1

Gowen, Special Master:

        In this case under the National Vaccine Injury Compensation Program
[hereinafter “the Program”],2 petitioners filed a motion for an award of interim attorney
fees and costs on July 25, 2014 [Motion for Int. Fees]. See Avera v. Sec’y, HHS, 515
F.3d 1343, 1352 (Fed. Cir. 2008). On August 6, 2014, respondent filed her Response
to petitioners’ Motion for Interim Fees, in which she did not object to the $30,290.00 in
interim attorneys’ fees requested by petitioners’ former counsel, Alexander Laufer and
other costs, which included: (1) $422.19 in interim unreimbursed attorneys’ costs
incurred by Eisenhower & Laufer, P.C., (2) $1,266.92 for interim costs incurred by
petitioners (excluding the $2,000.00 retainer paid to Dr. Kinsbourne), and (3) $1,375.00
1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this decision on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire
decision will be available to the public. Id.
2
  The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
for interim costs billed by Dr. Barnes. Respondent’s Response to Motion for Int. Fees
[Response], filed Aug. 6, 2014. Respondent did object to the amount requested for Dr.
Kinsbourne’s fees, requesting both a reduction in Dr. Kinsbourne’s hourly rate and a
reduction in the hours billed. Response at 6. Specifically, respondent requested that
$8,750.00 be awarded for Dr. Kinsbourne’s work in this case, including the $2,000.00
retainer fee petitioners already paid, rather than the $21,665.00 requested in petitioners’
Motion for Interim Fees. Response at 7; see also Motion for Int. Fees, Tab C.

       A status conference was held in the above-captioned matter on September 18,
2014. During the status conference it was agreed that respondent would speak with
Alexander Laufer, petitioners’ former counsel and attempt to resolve the issue of Dr.
Kinsbourne’s fees. As a result of those discussions respondent filed a status report on
October 1, 2010, indicating that petitioners agreed to reduce their request for costs
associated with Dr. Kinsbourne’s services to $16,000.00 and respondent does not
object to this amended amount. Respondent’s Status Report, filed Oct. 1, 2014.
       I find that petitioner is entitled to an award of interim attorney fees and costs
under the facts and circumstances of this case. A review of the materials offered in
support of the application for interim attorney fees and costs indicates that the amounts
to which respondent does not object in her Response to petitioner’s Motion for Interim
Fees and the amount agreed to for Dr. Kinsbourne’s fees, (Respondent’s Status Report,
filed Oct. 1, 2014), are reasonable.

       Accordingly, I hereby award a total of $49,314.11 in interim fees and costs
as follows:

     A lump sum of $30,712.19 issued in the form of a check payable jointly to
      petitioners, John Libby and Karla Stone, as parents and natural guardians
      of the minor, S.L., and petitioner’s former attorney, Alexander Laufer, for
      interim attorneys’ fees and costs.

     A lump sum of $18,601.92 in the form of a check payable to petitioners,
      John Libby and Karla Stone, as parents and natural guardians of the
      minor, S.L., for their personal litigation costs.

        The clerk of court shall enter judgment accordingly.3

IT IS SO ORDERED.
                                                 s/Thomas L. Gowen
                                                 Thomas L. Gowen
                                                 Special Master


3
 Entry of judgment can be expedited by each party’s filing a notice renouncing the right to seek review.
See Vaccine Rule 11(a).